Peb, cubiam.
The court below erred in rejecting the deed offered in evidence by the defendant on the trial. A plaintiff in ejectment, or in a proceeding to recover land, under the late Pleading Act, must, in order to recover, have the title to the land at the trial; otherwise, if a recovery be had at all, it will be only for the purpose of carrying the costs and giving the party damages for the time he is illegally kept out of possession. If judgment be entered in such case for the land, it will be with a perpetual stay of execution.
Under any view of the law, therefore, the deed was improperly ruled out: the motion to dismiss is not on the record. It is true, *133tbe letter is copied by tbe clerk, but it is not in tbe bill of exceptions.
Judgment reversed, and venire de novo awarded.